 BRICKLAYERS LOCAL 2 (K T G GLASSWORKS) i493International Union of Bricklayers and AlliedCraftsmen, Local No. 2, AFL-CIO (K.T GGlassworks Technology, Inc ) and LawrenceSpono. Case 6-CB-596728 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 22 September 1983 Administrative LawJudge Thomas A Ricci issued the attached deci-sion The General Counsel filed exceptions and asupporting brief, and the Respondent filed an an-swering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommendedOrderORDERThe recommended Order of , the administrativelaw judge is adopted and the complaint is dis-missed1 The General Counsel has excepted to some of the Judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are Incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951) We have carefully examined the record and find no basis for re-versing the findings2 The judge made no specific finding that the arrangement between theCompany and the Union did not constitute an exclusive hiring hall However, his remarks lead to no other conclusionDECISIONSTATEMENT OF THE CASETHOMAS A Ricci, Administrative Law Judge A hear-ing in this proceeding was held on August 10, 1983, atPittsburgh, Pennsylvania, on complaint of the GeneralCounsel against International Union of Bricklayers andAllied Craftsmen, Local 2, AFL-CIO (the Respondentor the Union) The complaint issued on March 25, 1983,on a charge filed on February 17, 1983, by LawrenceSporio (the Charging Party) The sole issue presented iswhether the Respondent caused K T G Glass WorksTechnology, Inc (the Company) not to hire two em-ployees for an unlawful reason and thereby violated Sec-tion 8(b)(2) of the Act Briefs were filed by the GeneralCounsel and the RespondentOn the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACTI THE BUSINESS OF THE COMPANYK T G Glass Works Technology, Inc , a Delawarecorporation, is a specialty contractor engaged in the con-struction of glass furnaces with its place of business inPittsburgh, Pennsylvania During the 12-month periodending February 28, 1983, it purchased and received atits Pittsburgh location goods and materials valued inexcess of $50,000 directly from points outside the Com-monwealth of Pennsylvania I find that this Company isengaged in commerce within the meaning of the ActII THE LABOR ORGANIZATION INVOLVEDI find that International Union of Bricklayers andAllied Craftsmen, Local 2, AFL-CIO is a labor organi-zation within the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICEAppraised against objective facts offered by the Gen-eral Counsel in his case-in-chief•both documentary andorally by his own witnesses•the complaint is difficult tocomprehend It alleges that at the time of the criticalevents the Union and the Company involved "havemaintained a practice and understanding requiring thatRespondent be the sole and exclusive source of referralsof employees to employment with the employer," andthat the Respondent "has maintained and operated an ex-clusive job referral system whereby " The partiesdid sign a collective-bargaining agreement on December31, 1982, but it contains no union referral provision atall The only clause relating to hiring by any employer isthe followingThe employer agrees to give preferential rights toapplicants for employment by journeymen bricklay-ers who reside permanently within the area inwhich the construction site is located, so long assuch construction site is within the territorial limitsofThe witnesses all agreed that any employer may hireat will within the jurisdiction of this Union and thatmembers of the Respondent Local may find their ownjobs without going to the Union, just so long as any em-ployer working within the territorial jurisdiction ofLocal 2 gives "preferential rights" to area residents Inkeeping with the contract, the Union does not maintain,and has never maintained, any hiring hall list for out-of-work members The facts on which the General Counselrests to prove the commission of an unfair labor practiceby the Respondent bear no relationship to the complaintI shall therefore decide the case on the basis of what heattempted to prove at the hearingIn the fall of 1982 the K T G Company arranged toconstruct a glass furnace for the Kapp Glass Company inSwissvale, Pennsylvania, which is within the territorialjurisdiction of Local 2 For reasons sufficient unto him-self, Lee Williams, the operations manager of K T G,decided he wanted to cooperate with Albert Mincin, thebusiness manager of Local 2, on that job Was it because272 NLRB No 79 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe needed 10 good, specially experienced bricklayers,and did not know whom to choose among the hundredsof members of Local 2 who lived in the area, whereasthe business manager did know? Was it because hewanted to bring some travelers to the job, i e, bricklay-ers who did not live in the Local 2 geographic area, andtherefore was afraid the local area men might refuse towork with them? Was it because he feared that if hechose the men, the presence of some outsiders wouldprovoke picketing by Local 29 I do not know his realreason for wanting to get along harmoniously withMincm but that that is precisely what he wanted is theclearest fact on this recordOn the new job Williams wanted to bring John Zol-linger as superintendent, an experienced man who hadworked for him for years on other jobs He also wantedto bring Matthew Zollinger and Robert Zollinger, theson and nephew of John Zollinger, all three of whomlived outside the Local 2 jurisdiction So, he started byhaving lunch with a man who had a broader authority inthe Bricklayers Union, Michael Acquiline, an Interna-tional representative When he told Acquiline he wantedto bring "travelers" to the job, Acquiline objected Wil-liams testified he said he wanted to bring only three men,but Acquilme recalled he said five For reasons whichwill appear below, I credit Acquiline In any event, Ac-quilme responded that it would be "tough" to do thiswith Mincin, and that Williams would have to take thematter up with the Local business manager Acquilme re-fused to take responsibility for the planned disregard ofthe Union's practice of preference for local bricklayersThey then agreed to meet with MincinOn December 30, 1982, a Thursday, the two spent sev-eral hours talking with Mincin Williams began by sayinghe would be needing very skilled people, and Min=told Williams he could pick and choose as he wished ofthe many available so long as Min= chose the man whowould be steward on that job Williams' version of thisconversation continues that he then explained he was of-fering to do the Kapp Company glass furnace job underthe terms of Respondent's contract, using 10 bricklayers,if he would be permitted to bring 3 travelers•John Zol-linger, as superintendent, and his 2 relatives Williams'testimony is that Mincin's first reaction was he wouldhave none of that As they talked they came to termsAccording to Williams it was agreed he would bring the3 Zollingers and Mincin would send 7 selected speciallyskilled men as requested to fill the complement of 10providing Williams signed a union contractMincin testified Williams started by asking him for theprivilege of five travelers, and that he refused that out-right, but did finally agree to three travelers, with Wil-liams signing the union contract and posting the requisitebond to guarantee payment of health and welfare fringebenefitsBoth men testified that in speaking of the additionallocal area men needed, Williams mentioned three andonly three names of men he would like to have RedJackson, Al DelThanco, and John Mincin The businessmanager then said that John Mincin, a relative of his,was working on another job, and his name was forgot-tenWith the matter thus settled, Mincin gave Williams aprinted copy of the Union's contract so his lawyer couldlook at it, and the parties agreed to meet again the nextday when Williams would bring the signed contract andthe guarantee bond That evening Mincin telephoned themen who were to come to work, the job to begin thevery next Monday, January 3, right after the New Year'sholiday He did call Jackson and DelBiancoThe next day Williams met with Mincin only Williamstestified that he went to this meeting with a list of names,people he thought he would like to have Min= call tocome to the job At this point Mincm objected, and toldWilliams to go back to "basics" under the contract, him-self, Williams, to call whomever he wished, as the con-tract permitted, but all local area men as the contract re-quired, and leave him alone By this time Min= had al-ready communicated with the men needed and he lostpatience with Williams Williams backed down andagreed to stick to what they had agreed to the daybefore, he bringing three travelers, and Mincin's men, al-ready called, to come to work He then signed the con-tract and delivered the guarantee bondThere is a confict in testimony between the two menas to this last conversation Williams testified he toldMincin that, besides the three Zollingers, whom henamed, he also told Min= he wished to have LawrenceSporio and Andy Kupis among the additional seven menneeded These are two men Mincin did not call to go tothe Kapp job, and whose names are in the complaint inthis case as having suffered legal discrimination in em-ployment because of Mincin's having ignored them whenchoosing among many hundreds of unemployed membersof Local 2 To strengthen his story about having men-tioned those two names to Mincin then, Williams said hehad written 10 names on a piece of paper, includingthose 2 men, and had given it to Mincin Mincin said henever looked at what was on that and just left it on thetable because it was a departure from the agreementreached the day before The paper was not produced atthe hearing Williams said he had notes of the meeting,and called off 11 names which he said had been writtenon that piece of paper, including those of Sporio andKupisMincin's testimony is that Williams never mentionedthe names of Sporio and Kupis to him that day, nor atany other timeJudging from the way the case was tried, and in thelight of the General Counsel's arguments at the hearing,that question of fact•did Williams mention Sporio andKupis or did he not•is a critical factual issue to be de-cided Considering the total circumstances, all the relatedfacts, and the demeanor of Williams as a witness, I creditthe business manager's denial against the testimony ofWilliams I shall therefore recommend dismissal of thecomplaint here for two reasons First, because I find thatWilliams never asked the business manager to send thosetwo men particularly And second, because, even were Ito find he did, the evidence in its totality fails to provean illegal purpose in Mincin's failure to select these twomen among the great number available BRICKLAYERS LOCAL 2 (K T G GLASSWORKS)495If Williams really believed these particular two men,Spono and Kupis, were especially skilled and thereforedesirable, he would have spoken their names during hislong talk with Mincin the night before, when he didspeak of three local area men Jackson, Delthanco, andMincin He knew, before that long talk ended, thatMin= was going to call the men needed right away, forthe job was pressing, what with the holiday weekend im-mediately coming upWilliams came to the meeting with Mincin on the 31stafter having gotten everything he wanted from theUnion•the privilege of having 30 percent of his totalcomplement come from other jurisdictions I do notknow why Mincin agreed to such a variance from thecontract terms, but it must have been because some workfor union members was better than none, with unemploy-ment being as high as it was When Williams retracted,and started all over again, saying he alone would decidewho was going to work on this job, Min= blew his topWhat Williams now wanted was to remove the Unionfrom the picture entirely Understandably Mincin refusedeven to look at whatever Williams had written down,and told him instead to go back to the beginning andconform with the practice altogether, i e, hiring all localresidents himself But because Williams still wanted thethree Zollingers, and knew that Mincin was better ac-quainted with who the skilled men were in the localarea, he backed off and settled for the three travelers Icertainly believe Mincin never even looked at the namesWilliams said he had written down, even assuming hedid list any names at allThere is also an unanswered puzzle in the picture Atthe hearing Williams rattled off 11 names he said he hadwritten on that paper, he listed the 3 Zollingers, Johnsonand DelBianco, Spono and Kupis, and 4 more The par-ties stipulated that 10 men were at work the followingweek the 3 Zollingers, Jackson, and Delbianco•whosenames Williams had given Mincin on Thursday•and 5others The 5 others were not bricklayers whose namesWilliams said he put on his list But this fits squarely intoMincin's testimony He called the two men Williamsmentioned on Thursday and otherwise simply choseamong the best skilled men who were waiting for em-ployment One asks If his failure to call Spono andKupis was unlawful, and if he really looked at the so-called written list, why are not the other five men whosenames Williams put on the list also named in this com-plaint? If failure to refer one man requested by an em-ployer in the circumstances of this case was an unfairlabor practice, was not the failure to refer the others alsoillegal?And finally there is no affirmative evidence thatMincin consciously, or for any improper reason, ignoredSpono and Kupis when choosing who to call on Thurs-day evening These two men had given testimony dam-aging to the business manager in an earlier Board pro-ceeding, which was dismissed after a hearing The menwere then fined by the Union for having given that testi-mony They also campaigned against Min= in an earlierinternal union election At the hearing the GeneralCounsel implied Mincin discriminated against them in re-taliation, sending employees to this job who had beenout of work for shorter periods than Spono and MincinOther than the conclusionary statement on the record,there is no evidence supporting the assertion of illegalmotiveIn his brief the General Counsel contends that whenWilliams and Mincin agreed that the business agentwould choose who to send on the job•i e five menapart from the three Zollingers, Jackson, and Del-Bianco•there came into being an exclusive hiring hallcontract between the KTG Company and District 2And because, the argument continues, Mincin selectedon a subjective basis, i e, not according to seniority orlongest out-of-work basis, the Union committed an unfairlabor practice by failing to select Spono and Kubis It isa fact Sporio and Kubis had been out of work longerthan the five men Mincin sent out on this job But then,who knows how many of the hundreds who were out ofwork had also been waiting longer than those five Whyare they not all in the complaint?This suggested argument distorts the entire picture ofthe case The last thing Williams wanted Mincin to dowas follow any absolute method of selection such aspure rotation according to mathematical listings of unem-ployed members of District 2 He was absolutely againstwhat the General Counsel describes as the legally re-quired method of selection What Williams said clearly atthe hearing is that he wanted not only skilled bricklay-ers, but especially experienced glass furnace buildersAnd this is exactly what he got, for it was admitted allthe men who were sent out were very well qualified forthat one job Williams even admitted he did not knowthe local bricklayers well enough to make such a selec-tion himself, and used Mincin for that purposeORDER'It is recommended that the complaint be dismissed1 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes